Opinion filed March 29, 2012




                                              In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00323-CV
                                        __________

                       IN THE MATTER OF THE ESTATE OF
                        JACKIE L. DOUGLASS, DECEASED


                            On Appeal from the 32nd District Court
                                    Fisher County, Texas
                                 Trial Court Cause No. 5856



                            MEMORANDUM                 OPINION
       Deborah Bowen is the appellant in this appeal. She has filed an unopposed motion to
dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that
“[t]he parties have settled their dispute and all matters in controversy have been compromised
and settled and this dispute should be dismissed with prejudice.” Therefore, in accordance with
appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.


                                                           PER CURIAM

March 29, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.